DETAILED ACTION
This is on the merits of Application No. 17/452750, filed on 10/28/2021. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 10/28/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sarah Gaynor on 07/11/2021.

The application has been amended as follows: 
Claim 11 now depends on claim 2.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose nor render obvious the limitations of claims 1, 19, and 20. Particularly in claim 1, in the communication passage that communicates with the cancellation chamber, an adjustment member is provided at an end portion on a radially inner side, and is configured to adjust an atmospheric air release position of the communication passage in the radial direction. Particularly in claims 19 and 20, providing an adjustment member at an end portion on a radially inner side of the communication passage that communicates with the cancellation chamber among the communication passages, the adjustment member being configured to adjust an atmospheric air release position of the communication passage in the radial direction. Iijima (KR20050027220) is the closest prior art of record. Iijima discloses the limitations of claim 1 except for the noted limitation above. It would not have been obvious to modify Iijima to include the claimed adjustment member without improper hindsight reasoning. No art of record discloses a similar structure with the claimed adjustment member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ohashi et al (US 2011/0233019) discloses a power transmitting apparatus.
Seo et al (US 2013/0075216) discloses a hydraulic clutch.
Uehara et al (US 2015/0250886) discloses a breather structure.
Hall et al (US 6305521) discloses a hydraulically actuated piston with an air bleed.
Snoy et al (US 3243026) discloses a hydraulic clutch with multiple pistons.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659